Citation Nr: 1703666	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability, other than bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This matter was previously remanded by the Board in March 2012 and again in February 2015.  It has been returned to the Board for additional appellate review.  However, for the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that the Veteran originally filed this claim as entitlement to service connection for severe foot pain.  See March 2008 VA Form 21-526.  Service connection for bilateral pes planus was granted in a January 2013 rating decision.  Accordingly, the issue on appeal was recharacterized as service connection for a bilateral foot disability, other than bilateral pes planus, in the Board's February 2015 remand.     
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Regrettably, the Board finds that further remand is necessary in this case under Stegall.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Board's February 2015 remand directed the RO to obtain a supplemental VA medical opinion regarding entitlement to service connection for a foot disability other than pes planus, including on a secondary basis.  Specifically, the examiner was asked to provide a current diagnosis for any foot disability other than bilateral pes planus; opine as to whether any foot disability began in or is otherwise related to service; and opine as to whether any foot disability is proximately due to or aggravated by the Veteran's service-connected pes planus.  
 
The RO provided the Veteran with a VES foot conditions examination in March 2015.  The March 2015 examiner diagnosed the Veteran with bilateral pes planus, bunionectomy of the left foot with reconstructive surgery, and plantar fasciitis.  With regard to the bunionectomy of the left foot with reconstructive surgery and plantar fasciitis, the examiner opined that these additional diagnoses appeared to be related to pes planus and were "progressions of conditions in the feet and the presence of pes planus."  In an April 2015 addendum, the March 2015 examiner opined that the Veteran's bunionectomy of the left foot and fourth proximal interphalangeal joint arthroplasty are "related to" pes planus due to added strain on the first metatarsophalangeal (MTP) joint.  However, an opinion was not provided as to whether the left foot bunionectomy began in or is otherwise related to service, and an etiological opinion was not provided for the bilateral plantar fasciitis diagnosis.     

The RO obtained another VA medical opinion in April 2016.  This opinion was based on a review of the Veteran's service treatment records only, and not the claims file as a whole.  Hallux valgus was the only foot condition identified by the clinician, who opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the clinician stated that the Veteran was not diagnosed with left hallux valgus with bunionectomy until 1997.  In addition, the clinician stated that the precise etiology of hallux valgus is unknown, but is likely multifactorial, including factors such as abnormal foot mechanics and abnormal first MTP anatomy.  The clinician concluded that there was no credible medical evidence to support service connection for any foot condition other than bilateral pes planus, but did not discuss the March 2015 examiner's statements, notably that pes planus puts added strain on the first MTP joint.  

The VA medical opinions of record are inadequate as they fail to address whether it is at least as likely as not that any foot disability, other than pes planus, is proximately due to, or aggravated by, the Veteran's service-connected pes planus.  The March 2015 VES examiner indicated that the Veteran's left foot bunionectomy and bilateral plantar fasciitis are "related to" pes planus, but did not opine as to whether the disabilities are at least as likely as not proximately due to or aggravated by service-connected pes planus.  The April 2016 opinion refers only to a diagnosis of hallux valus and similarly does not address the criteria for secondary service connection.  

Moreover, the March 2015 examiner did not address direct service connection, while the April 2016 opinion only addressed hallux valgus without consideration of the Veteran's other diagnosed foot disabilities or the March 2015 examination findings.  

The Board finds the March 2015, April 2015, and April 2016 opinions inadequate, and that the RO has not complied with the February 2015 remand directives.  Under these circumstances, remand is warranted.  Stegall, 11 Vet. App. at 268; Barr, 21 Vet. App. at 311; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000).  On remand, a supplemental opinion should be obtained from the February 2015 VES examiner, or, if the February 2015 examiner is not available, the Veteran should be scheduled for another examination, to include an etiological opinion.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VES clinician who provided the March 2015 examination. 

The examiner must be notified that service connection is currently in effect for bilateral pes planus.

After review of the record, including this remand, the examiner must accomplish the following: 

(a)  Identify all currently diagnosed foot disabilities other than bilateral pes planus.  

(b)  For each diagnosed foot disability other than pes planus, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability began during service or is otherwise linked to service.  

(c)  For each diagnosed foot disability other than pes planus, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability was caused or aggravated by the Veteran's service-connected bilateral pes planus.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the VES examiner who conducted the Veteran's March 2015 examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any foot disabilities found, other than pes planus.  The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

3.  After completing the requested actions, and any additional notification and/or development deemed necessary, the claim for service connection a bilateral foot disability, other than bilateral pes planus, must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




